Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 10/22/2021 has been considered by the Examiner and made of record in the application file.



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1-2, 9-10, 16-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (U.S. PG-Publication # 2017/0163403), in view of Ma et al. (U.S. PG-Publication # 2020/0322080).

          Consider claims 1 and 9, Karjalainen et al. clearly disclose a method of wireless communication, at a scheduling entity in a wireless communication network, the method comprising: 
          obtaining a duplex mode of a scheduled entity in wireless communication with the scheduling entity (par. 21 (transmit a signal indicating the selected preferred operating mode to a network entity)); 
          selecting a downlink-uplink (DU) slot interpretation to be applied by the scheduled entity to a slot including a DU symbol based on the duplex mode of the scheduled entity (par. 68 (In response to receiving the RI and CQI reports from the user devices 3, 4, the base station 2 determines for each user device 3, 4 whether or not to apply for that user device the preferred transmission rank and whether or not to apply full duplex operation for those user devices 3, 4 that have indicated this to be their preferred operating mode)); and 
          transmitting the DU slot interpretation to the scheduled entity (par. 68 (In response to receiving the RI and CQI reports from the user devices 3, 4, the base station 2 determines for each user device 3, 4 whether or not to apply for that user device the preferred transmission rank and whether or not to apply full duplex operation for those user devices 3, 4 that have indicated this to be their preferred operating mode)), 
          However, Karjalainen et al. do not specifically disclose the DU symbol is configured to include a downlink transmission and an uplink transmission within a same carrier bandwidth.
          In the same field of endeavor, Ma et al. clearly show:                   
          wherein the DU symbol is configured to include a downlink transmission and an uplink transmission within a same carrier bandwidth (par. 5 (In the FDD, uplink and downlink are distinguished by different frequency bands occupied in the uplink and the downlink. In the TDD, uplink and downlink are distinguished by different time domain resources occupied in uplink and downlink)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Karjalainen, and show the DU symbol is configured to include a downlink transmission and an uplink transmission within a same carrier bandwidth, as taught by Ma, so that data throughput can be improved.



          Consider claims 16 and 24, they are being rejected for the same reason as set forth in claim 1, except  receiving a message, indicating that a slot is formatted with a downlink-uplink (DU) symbol reserved for a downlink transmission and an uplink transmission (par. 68 (In response to receiving the RI and CQI reports from the user devices 3, 4, the base station 2 determines for each user device 3, 4 whether or not to apply for that user device the preferred transmission rank and whether or not to apply full duplex operation for those user devices 3, 4 that have indicated this to be their preferred operating mode))




          Consider claim 2, and as applied to claim 1 above,
                         claim 10, and as applied to claim 9 above, 
Karjalainen et al. clearly disclose the method as described.
          However, Karjalainen et al. do not specifically disclose transmitting downlink control information (DCI) to the scheduled entity comprising slot information for the slot including the DU symbol. 
          In the same field of endeavor, Ma et al. clearly show:                   
          transmitting downlink control information (DCI) to the scheduled entity comprising slot information for the slot including the DU symbol (par. 5 (n the FDD, uplink and downlink are distinguished by different frequency bands occupied in the uplink and the downlink. In the TDD, uplink and downlink are distinguished by different time domain resources occupied in uplink and downlink), par. 106 (the network device may send downlink control information (DCI) to a group of terminal devices. The downlink control information may be referred to as group common downlink control information (Group Common DCI), or the DCI may be scrambled by using a related identifier of slot format information (SFI-Radio [0107] Network Temporary Identifier, SFI-RNTI). The DCI carries the slot format information)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Karjalainen, and show transmitting downlink control information (DCI) to the scheduled entity comprising slot information for the slot including the DU symbol, as taught by Ma, so that data throughput can be improved.




          Consider claim 17, and as applied to claim 16 above,
                          claim 25, and as applied to claim 24 above, 
Karjalainen et al. clearly disclose a method, further comprising, receiving a first value indicative of the DU slot interpretation to be applied to the slot including the DU symbol prior to selecting the DU slot interpretation (par. 68 (In response to receiving the RI and CQI reports from the user devices 3, 4, the base station 2 determines for each user device 3, 4 whether or not to apply for that user device the preferred transmission rank and whether or not to apply full duplex operation for those user devices 3, 4 that have indicated this to be their preferred operating mode))).





         Claims 3-4, 11-12, 18-19 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (U.S. PG-Publication # 2017/0163403), in view of Ma et al. (U.S. PG-Publication # 2020/0322080), and in view of Zhou et al. (U.S. PG-Publication # 2021/0219329).


          Consider claim 3, and as applied to claim 1 above,
                         claim 11, and as applied to claim 9 above, 
                         claim 18, and as applied to claim 16 above,
                         claim 26, and as applied to claim 24 above,
Karjalainen et al. clearly disclose the method as described.
          However, Karjalainen et al. do not specifically disclose the uplink transmission and the downlink transmission overlap partially or fully within the carrier bandwidth within the DU symbol. 
          In the same field of endeavor, Zhou et al. clearly show:                   
          wherein the uplink transmission and the downlink transmission overlap partially or fully within the carrier bandwidth within the DU symbol (par. 67 (resources used by a full duplex UE for transmitting and/or receiving the ACK/NACK feedback for the multiple transport blocks and resources used by the full duplex UE for transmitting and/or receiving the multiple transport blocks are overlapped 
or partially overlapped or non-overlapped in the time domain in a frequency division duplex scenario)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Karjalainen, and show the uplink transmission and the downlink transmission overlap partially or fully within the carrier bandwidth within the DU symbol, as taught by Zhou, so that data throughput can be improved.




          Consider claim 4, and as applied to claim 1 above,
                         claim 12, and as applied to claim 9 above, 
                         claim 19, and as applied to claim 16 above,
                         claim 27, and as applied to claim 24 above, 
Karjalainen et al. clearly disclose the method as described.
          However, Karjalainen et al. do not specifically disclose the uplink transmission and the downlink transmission occur at a same time at different non-overlapping frequencies within the DU symbol. 
          In the same field of endeavor, Zhou et al. clearly show:                   
          wherein the uplink transmission and the downlink transmission occur at a same time at different non-overlapping frequencies within the DU symbol (par. 67 (resources used by a full duplex UE for transmitting and/or receiving the ACK/NACK feedback for the multiple transport blocks and resources used by the full duplex UE for transmitting and/or receiving the multiple transport blocks are overlapped or partially overlapped or non-overlapped in the time domain in a frequency division duplex scenario)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Karjalainen, and show the uplink transmission and the downlink transmission occur at a same time at different non-overlapping frequencies within the DU symbol, as taught by Zhou, so that data throughput can be improved.




         Claims 5, 13, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (U.S. PG-Publication # 2017/0163403), in view of Ma et al. (U.S. PG-Publication # 2020/0322080), and in view of Kim et al. (U.S. PG-Publication # 2018/0309513).


          Consider claim 5, and as applied to claim 1 above, 
                         claim 13, and as applied to claim 9 above, 
                         claim 20, and as applied to claim 16 above,
                         claim 28, and as applied to claim 24 above,
Karjalainen et al. clearly disclose a method, wherein the duplex mode of the scheduled entity is half-duplex (HD) (par. 25 (determine to send, at least one first user equipment served by a base station, a message indicating that the at least one first user equipment is to operate in a half duplex mode)).
          However, Karjalainen et al. do not specifically disclose a first slot format indicator (SFI). 
          In the same field of endeavor, Ma et al. clearly show:                   
          selecting the DU slot interpretation further comprises selecting at least one of: 
          a first DU slot interpretation that causes the scheduled entity to treat a first slot format indicator (SFI), comprising slot information for the slot including the DU symbol, as an error (par. 212 (In some cases, there may be errors in 
SFI detection or conflicts between different values (e.g., semi-static assignment, SFI, downlink control information (DCI), among others). For example, the UE may treat any mis-detected SFI as indicating that the symbols are unknown)); 
          a second DU slot interpretation that causes the scheduled entity to treat each DU symbol, of the slot including the DU symbol, as a flexible (F) symbol; 
          a third DU slot interpretation that causes the scheduled entity to treat each DU symbol, of the slot including the DU symbol, as a downlink (DL) symbol; 
          a fourth DU slot interpretation that causes the scheduled entity to at least one of:                    
                    treat all DU symbols, of the slot including the DU symbol, which are followed by one or more DL symbols, as DL symbols, 
                    treat all F symbols, of the slot including the DU symbol, which are followed by one or more DL symbols, as DL symbols, 
                    treat all UL symbols, of the slot including the DU symbol, which are followed by one or more DU symbols, as UL symbols, or 
                    treat all F symbols, of the slot including the DU symbol, which are followed by one or more DU symbols, as UL symbols; or 
          a fifth DU slot interpretation that causes the scheduled entity to substitute a reserved SFI, having content different from the first SFI, for the first SFI. 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Karjalainen, and show a first slot format indicator (SFI), as taught by Ma, so that data throughput can be improved.




         Claims 6, 14, 21, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (U.S. PG-Publication # 2017/0163403), in view of Ma et al. (U.S. PG-Publication # 2020/0322080), and in view of Kim et al. (U.S. PG-Publication # 2018/0309513), and in view of Chen et al. (U.S. PG-Publication # 2020/0374157).


          Consider claim 6, and as applied to claim 5 above,
                         claim 14, and as applied to claim 13 above, 
                         claim 21, and as applied to claim 20 above,
                         claim 23, and as applied to claim 22 above,
                         claim 29, and as applied to claim 28 above,
Karjalainen et al. clearly disclose the method as described.
          However, Karjalainen et al. do not specifically disclose the reserved SFI is indicative of the slot formatted with all DL symbols or all UL symbols. 
          In the same field of endeavor, Chen et al. clearly show:                   
          wherein the reserved SFI is indicative of the slot formatted with all DL symbols or all UL symbols (par. 34 (Slot Format Indicator (SFI) information 
corresponding to the slot may indicate that all the symbols in the slot are uplink symbols)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Karjalainen, and show the reserved SFI is indicative of the slot formatted with all DL symbols or all UL symbols , as taught by Chen, so that data throughput can be improved.






         Claims 7-8, 15, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (U.S. PG-Publication # 2017/0163403), in view of Ma et al. (U.S. PG-Publication # 2020/0322080), and in view of Wu et al. (U.S. PG-Publication # 2016/0233904), and in view of Chen et al. (U.S. PG-Publication # 2020/0374157).


          Consider claim 7, and as applied to claim 1 above,
                         claim 15, and as applied to claim 9 above, 
                         claim 22, and as applied to claim 16 above,
                         claim 30, and as applied to claim 24 above, 
Karjalainen et al. clearly disclose the method as described.
          However, Karjalainen et al. do not specifically disclose full-duplex-aware.
          In the same field of endeavor, Wu et al. clearly show:                   
          wherein the duplex mode of the scheduled entity is full-duplex-aware (FD-aware) where the scheduled entity is aware of a full-duplex slot that includes the DU symbol  (par. 44 (if the full-duplex device is scheduling transmissions for full-duplex UEs and/or full-duplex aware UEs, the full-duplex device may follow the flexible subframe configurations compatible with the full-duplex UEs and/or the full-duplex aware UEs))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Karjalainen, and show full-duplex-aware, as taught by Wu, so that data throughput can be improved.
          However, Karjalainen  and Wu do not specifically disclose treating all symbols, of the slot including the DU symbol, as either DL symbols or UL symbols.
          In the same field of endeavor, Chen et al. clearly show:                    
          selecting the DU slot interpretation further comprises selecting at least one of: 
          a first DU slot interpretation that causes the scheduled entity to treat all symbols, of the slot including the DU symbol, as either DL symbols or UL symbols according to a parameter preconfigured in the scheduled entity (par. 34 (Slot Format 
Indicator (SFI) information corresponding to the slot may indicate that all the symbols in the slot are uplink symbols); 
          a second DU slot interpretation that causes the scheduled entity to treat all symbols, of the slot including the DU symbol, according to an RRC parameter; 
          a third DU slot interpretation that causes the scheduled entity to treat all symbols, of the slot including the DU symbol, as flexible (F) symbols, wherein a physical downlink control channel (PDCCH) determines whether an F symbol is treated as an uplink (UL) symbol or a downlink (DL) symbol; 
          a fourth DU slot interpretation that causes the scheduled entity to at least one of: 
                       treat all DU symbols, of the slot including the DU symbol, which are followed by one or more DL symbols, as DL symbols, 
                       treat all F symbols, of the slot including the DU symbol, which are followed by one or more DL symbols, and the one or more DU symbols, as DL symbols, 
                       treat all UL symbols, of the slot including the DU symbol, which are followed by one or more DU symbols, as UL symbols, or
                       treat all F symbols, of the slot including the DU symbol, which are followed by one or more DU symbols, as UL symbols; or 
          a fifth DU slot interpretation that causes the scheduled entity to substitute a reserved SFI, having content different from a first SFI, for the first SFI.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Karjalainen, show full-duplex-aware, as taught by Wu, and show treating all symbols, of the slot including the DU symbol, as either DL symbols or UL symbols, as taught by Chen, so that data throughput can be improved.



          Consider claim 8, and as applied to claim 7 above, Karjalainen et al. clearly disclose the method as described.
          However, Karjalainen et al. do not specifically disclose the reserved SFI is indicative of the slot formatted with all DL symbols or all UL symbols. 
          In the same field of endeavor, Chen et al. clearly show:                   
          wherein the reserved SFI is indicative of the slot formatted with all DL symbols or all UL symbols (par. 34 (Slot Format Indicator (SFI) information 
corresponding to the slot may indicate that all the symbols in the slot are uplink symbols)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Karjalainen, and show the reserved SFI is indicative of the slot formatted with all DL symbols or all UL symbols, as taught by Chen, so that data throughput can be improved.







Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

October 11, 2022